Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the final two lines of claim 1, delete the limitation “wherein the oxygen-free heating furnace is a vacuum heating furnace and a vacuum degree of the vacuum heating furnace is 50-500 Pa” (the limitation occurs previously in lines 6-7 of the claim)
Cancel claims 17-19
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-19 directed to an invention non-elected without traverse.  Accordingly, claims 17-19 has been cancelled.
Allowable Subject Matter
Claims 1-2, 4-10, 12-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-2, 4-10, 12-13 and 15-16 are directed to a method for manufacturing a corrosion-resistant hot-stamping part without shot blasting as set forth in the instant claims.  The closest prior art of record is US 2006/0219334 A1 to Brodt et al in view of US 2010/0150772 A1 to Siller et al, “electroplated Coatings for Friction, Lubrication, and Wear Technology” by Yelton et al and the evidentiary reference “Vacuum Heat Treating Processes” by Fradette et al as set forth in the office action mailed 1/31/2022.  Brodt in view of Siller, Yelton and Fradette differs from the instant claims at least in that Brodt in view of Siller, Yelton and Fradette does not disclose all of the particulars of the instantly claimed processing parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738